      Case 1:19-cv-00021-VSB-BCM Document 390 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DISH NETWORK L.L.C., et al.,                                                              4/6/2021
            Plaintiffs,
                                                   19-CV-0021 (VSB) (BCM)
-against-
                                                   ORDER
ASIA TV USA LTD., et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the April 6, 2021 status conference, it is

hereby ORDERED that the parties' discovery deadlines are extended as follows:

       1. Substantial Completion of Document Production. Defendants shall substantially
          complete their document production no later than May 11, 2021.

       2. Fact Discovery. The parties shall complete all fact discovery, including fact
          depositions, no later than August 11, 2021. Without waiting for the substantial
          completion of defendants' document production, the parties shall meet and confer to
          begin scheduling depositions, including any depositions that can be conducted prior
          to the production of defendants' remaining documents. As part of the meet and confer
          process, the parties shall confirm which proposed witnesses are current employees,
          such that no subpoena is required; which are no longer current employees, but have
          nonetheless authorized counsel to accept service of a deposition subpoena on their
          behalf; and which are no longer current employees and have not authorized counsel to
          accept service on their behalf, in which case counsel for the party that those witnesses
          were affiliated with shall provide each such witness's last known home and business
          addresses to opposing counsel.

       3. Expert Discovery. All expert discovery, including disclosures, reports, production of
          underlying documents, and depositions shall be completed no later than September
          30, 2021.

       4. Status Conference. Judge Moses will conduct a (presumptively telephonic) status
          conference on July 13, 2021 at 11:00 a.m. At that time (unless the Court has ordered
          otherwise in the interim), the parties shall dial (888) 557-8511 and enter the access
          code 7746387. In advance of the conference, the parties shall file a joint status letter
          no later than July 6, 2021, updating the Court on the progress of discovery.
     Case 1:19-cv-00021-VSB-BCM Document 390 Filed 04/06/21 Page 2 of 2




       No further extensions of the parties' discovery deadlines will be granted absent extremely

compelling circumstances.

Dated: New York, New York
       April 6, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
